Exhibit 3.4 AMENDMENT TO THE CERTIFICATE OF LIMITED PARTNERSHIP OF STEEL PARTNERS HOLDINGS L.P. THE UNDERSIGNED, desiring to amend the Certificate of Limited Partnership pursuant to the provisions of Section 17-202 of the Revised Uniform Limited Partnership Act of the State of Delaware, DOES HEREBY CERTIFY AS FOLLOWS: FIRST:The name of the Limited Partnership is:Steel Partners Holdings L.P. SECOND: Article “THIRD” of the Certificate of Limited Partnership shall be amended in its entirety as follows: “THIRD: The name and mailing address of each general partner is as follows: Name Address Steel Partners Holdings GP Inc. 590 Madison Avenue 32nd Floor New York, NY 10022” IN WITNESS WHEREOF, the undersigned executed this Amendment to the Certificate of Limited Partnership on this15th day of October, 2010. STEEL PARTNERS HOLDINGS GP INC. Its General Partner By: /s/ Sanford Antignas Name:Sanford Antignas Title:Chief Operating Officer
